ACCEPTED
                                                                                                    03-14-00586-CR
                                                                                                           4516857
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               3/16/2015 4:01:29 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK

                               CAUSE NUMBER 03-14-00586-CR

TERRELL MAXWELL                               X          IN THE COURT     FILED IN
                                                                       OF APPEALS
                                                                    3rd COURT OF APPEALS
                                              X                             AUSTIN, TEXAS
v.                                            X           THIRD COURT  OF APPEALS
                                                                    3/16/2015 4:01:29 PM
                                              X                            JEFFREY D. KYLE
STATE OF TEXAS                                X                              Clerk
                                                               DISTRICT OF TEXAS

      MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF


TO THE HONORABLE COURT:


        COMES NOW THE APPELLANT, TERRELL MAXWELL, by and through

attorney Jon Evans, and would move the Court for an extension of time for filing

Appellant's brief in this cause and in support of this Motion would show the Court as

follows:

                                              I.

        If no extension of time is granted by this Court, Appellant's brief must be filed by

March 16,2015.

                                              II.

        Appellant seeks an extension of until April?, 2015, to file Appellant's brief.

                                              III.

        A reasonable explanation for the need for an extension of time to file Appellant's

brief exists.

        Defense Counsel has been working on this matter diligently, but was

unfmtunately injured in an accident on Thursday, March 12, and suffered a head trauma.

Supporting hospital documents are attached. Defense Counsel has been unable since to

properly focus on the matter at hand and complete the brief.
                                               N.

        One extension of time has been granted previously by the Court in this cause.

                                               v.
   An extension of time for filing Appellant's brief will not delay submission of this

cause in the presctibed order, and no harm will result to the Appellee as a result of the

extension of time for filing briefs, in that this case has not been set for submission.

   WHEREFORE, Appellant request that the Court enter an order extending the time for

filing Appellant's brief to the 7th day of April, 2015.

                                                            Respectfully submitted,
                                                            Law Office of Evans and Lusk
                                                            806 W. 11th St.
                                                            Austin, Texas 78701
                                                            (512) 476-4075
                                                            (512) 477-6840 F
                           CERTIFICATE OF DELIVERY

   This is to cetiify that a ttue and correct copy of the above and foregoing Motion to

Extend Time for Filing Appellant's Brief was delivered by hand unto the office of the

prosecuting attorney for the State of Texas, on this the 16'h day of March, 2015.
                                    No.. 03-14-00586-CR

TERRELL MAXWELL                                X       lN THE COURT OF APPEALS
                                               X
v.                                             X       THIRD COURT OF APPEALS
                                               X
STATE OF TEXAS                                 X       STATE OF TEXAS

               CERTIFICATE OF (ATTEMPTED) CONFERENCE

     This is to certify that the undersigned counsel for Appellant has attempted to resolve

this matter by agreement. Appellant's Counsel has attempted to contact SCOTT

TALIAFERRO, Assistant District Attomey for Travis County, Texas, who is the attorney

of record for the State of Texas, by voice message on March 16, 2015.
                   (~
                                           ~SETON
                                    Seton Southwest Hospital
             1\~             ~\b                    7900 FM-1826



                      ~\ '\
                                                   Austin, TX 78737
                                               Telephone (512) 324-9000



                    ~         \\~      Emergency Services
                             C        Discharge Instructions

Name: JON EVANS                                       DOB: 02/02/68

MRN #: 5457407                                    Visit Date: 03/12/15 19:56:00
FIN#: 727446044

Emergency Department Care Provider: Haas , Michael R MD, ED Provider
JON EVANS has been given these follow-up instructions:

Prescriptions:

acetaminophen-HYDROcodone (Norco 325 mg-5 mg oral tablet);
1 tab(s) Take by mouth every 4 hours (floating clock) for pain Refills: 0


           Follow Up With:                 Where:                                       When:
           1) Your primary care                                                         In 7 days
provider                                                                        03/19/15
           Comments:
           sutures out in 7 days


Seton Southwest Hospital would like to thank you for allowing us to assist you with your healthcare needs.
Treatment in the emergency department is only one small piece of your treatment, and Emergency Care is
NOT a substitute for primary care.

Proper follow up is needed anytime you have an injury or illness that becomes so severe as to be an
     emergency. These instructions contain information as to where and when you should follow up.
Fill all of the prescriptions ordered by your doctor and take them as directed. If you have been given an
      antibiotic, be sure to take all of it. If you have been given a sedative or a narcotic pain medication, we
      advise that you do not drive or operate machinery for 6-8 hours after taking a dose of these types of
      medications. Bring your medications with you any time you come to an emergency department.
For any problems obtaining appointments at a Clinic or Referral Doctor, please call the Emergency Department
     at 512-324-9010 and ask for the Case Manager.
If you had any cultures or x-rays performed during your visit, your final reports will be reviewed. You will be
     contacted if any further instructions are needed.
If you need information about applying for Medical Assistance (MAP), call512-978-8130.
If you need a referral to a doctor for reasons not related to your Emergency visit you may call our call center at
     512-324-4444.
Please take the time to carefully read the instructions that follow, as they do contain specific information
MRN: 5457407                                           1 of 8                                    Mar/12/15 21:29:28
Person Full Name EVANS, JON T
    regarding your injury/illness. Please bring these instructions and all medications with you to your follow up.




MRN: 5457407                                           2 of8                                      Mar/12/15 21:29:28
Person Full Name EVANS, JON T
Ambulatory

tl\l(]:ll!\TIOi\!,        f~!\C!:   (suture or tape)
A laceration is a cut through the skin. This will require stitches if it is deep. Minor cuts may be treated
with surgical tape ("Steri Strips").




                                Laceration




HOME CARE:
• If a bandage was applied and it becomes wet or ditty, replace it. Otherwise, leave it in place for
  the first 24 hours, then change it once a day or as directed.
o If sutures were used, clean the wound daily:
  After removing the bandage, wash the area with soap and water. Use a wet cotton swab (Q tip) to
       loosen and remove any blood or cmst that forms.
  After cleaning, apply a thin layer of Polysporin or Bacitracin ointment. This will keep the wound
       clean and make it easier to remove the stitches. Reapply a fresh bandage.
  You may remove the bandage to shower as usual after the first 24 hours, but do not soak the area
       in water (no swimming) until the sutures are removed.
• If Steri-Strips were used, keep the area clean and dry. If it becomes wet, blot it dry with a towel.
o You may use acetaminophen (Tylenol) or ibuprofen (Motrin, Advil) to control pain, unless
  another pain medicine was prescribed. [NOTE: If you have chronic liver or kidney disease or ever
  had a stomach ulcer or GI bleeding, talk with your doctor before using these medicines.]

FOLLOW UP:

Most facial cuts heal in five days with no problem. However, even with proper treatment, a wound
infection sometimes occurs. Therefore, check the wound daily for the warning signs listed below.
Stitches should not be left in the face for more than five days; otherwise, permanent stitch marks may
form. If Steri-Strips were used, you may remove them yourself after five days, if they have not fallen
off by then.
MRN: 5457407                                       3 of8                                   Mar/12115 21:29:28
Person Full Name EVANS, JON T
GET PROMPT MEDICAL ATTENTION if any of the following occur:
• Increasing pain in the wound
• Redness, swelling or pus coming from the wound
• If sutures come apart or fall out before 5 days
• If the Steri-Strips fall off before 5 days, or the wound edges reopen
• Fever of 100.4°F (38°C) or higher, or as directed by your healthcare provider
Bleeding not controlled by direct pressure

·© 2000-2012 Kramcs Stay\Vell, 780 Township Line Road, Yardley, PA 19067. All rights reserved. This information is not intended as a substitute for
professional medical care. Always folbw your healthcare professional's instructions.


Trauma

tU:AI::> INJURY, no wake-up (Adult)




You have had a head injury. It does not appear serious at this time. Symptoms of a more serious
problem (concussion, bruising, or bleeding in the brain) may appear later. Therefore, watch for the
WARNING SIGNS listed below.

HOME CARE:
• Your healthcare provider will tell you whether it's okay to drive. If so, you can drive yourself
  home. For the next day or so, be careful when driving or using heavy machinery until you are sure
  you have no delayed symptoms.
• During the next 24 hours someone must stay with you to check for the signs below. It is not
  necessaty to stay awake or be awakened during the night.
• If you have swelling of the face or scalp, apply an ice pack (ice cubes in a plastic bag, wrapped in
  a towel) for 20 minutes. Do this evety 1-2 hours until the swelling starts to go down.
• You may use acetaminophen (Tylenol) or ibuprofen (Motrin, Advil) to control pain, unless
  another pain medicine was prescribed. [NOTE: If you have chronic liver or kidney disease or ever
  had a stomach ulcer or GI bleeding, talk with your doctor before using these medicines.] Do not
  take aspirin after a head injmy.
• For the next 24 hours:
MRN: 5457407                                                           4 of8                                                  Mar/12/15 21:29:28
Person Full Name EVANS, JON T
     Do not take alcohol, sedatives or medicines that make you sleepy.
     A void strenuous activities. No lifting or straining.
•    If you have had any symptoms of a concussion today (nausea, vomiting, dizziness, confusion,
     headache, memory loss or if you were knocked out), do not return to sp01ts or any activity that
     could result in another head injury until all symptoms are gone and you have been cleared by your
     doctor. A second head injury before fully recovering from the first one can lead to serious brain
     injury.

FOLLOW UP with your doctor if symptoms are not improving after 24 hours, or as directed.

[NOTE: A radiologist will review any X-rays or CT scans that were taken. We will notifY you of any
new

findings that may affect your care.]

GET PROMPT MEDICAL ATTENTION if any of the following WARNING SIGNS occur:
• Repeated vomiting
• Severe or worsening headache or dizziness
• Unusual drowsiness, or unable to awaken as usual
• Confusion or change in behavior or speech, memory loss, blurred vision
• Convulsion (seizure)
• Increasing scalp or face swelling
• Redness, warmth or pus from the swollen area
Fluid drainage or bleeding from the nose or ears

© 2000-2012 Krames StayWell, 780 Township Line Road, Yardley, PA 19067. All rights reserved. This information is not intended as a substitute for
professional medical care. Always folbw your healthcare professional's instructions.




MRN: 5457407                                                            5 of8                                                Mar/12/15 21:29:28
Person Full Name EVANS, JON T
The Seton Family of Hospitals is interested in your overall health and wellness.

Flu can be a serious illness. If you have general questions about the Flu, please call the State Flu Hotline at
    888-777-5320.

Depression is a serious illness. If you are having emotional problems or feeling suicidal, seek help
    immediately-return to the Emergency Department or call the Crisis Hotline at 512-472-HELP
    (512-472-4357).

Smoking Cessation: If you smoke, quit. It is the best thing that you can do to stay healthy. Pick a day to quit.
     If you fail the first time, don't give up. Keep trying and learn from your experience. You can succeed and
    live a longer, healthier life.

Immunizations for Adults: At age 65 you should get a pneumococcal ("pneumonia") vaccination and begin
    receiving influenza ("flu") shots every year. Adults with some chronic medical conditions need to start these
    vaccinations earlier. College bound students who plan on living in dorms should receive the
    meningococcal ("meningitis") vaccine unless they have been immunized already. Tetanus boosters are
    recommended every 10 yeaJS between 11-64 years.

Immunizations for Children: Children should have up-to-date immunizations. Most schools require that
    immunizations be complete before children can attend school. For information on free or low cost
    vaccinations for children, call2-1-1 (Information and Referral Line)

Injury Prevention Tips:

    -- Never drive after drinking alcohol or taking medications that may make you drowsy.

    --Always wear a safety helmet while riding on a motorcycle, bicycle or all-terrain vehicle.
    -- Always wear safety belts while in a car. Make sure infants and children are properly restrained while in
    a car. For information and assistance with the proper installation and use of children's car seats, call
    512-324-TOTS
   -- Prevent falls by older adults. Repair slippery or uneven walking surfaces, improve poor lighting, remove
   throw rugs and clutter in walkways, use grab bars and non-slop mats in bathrooms, and install handrails on
   both sides of stairways. Always arise slowly from sitting and lying positions. Review your medication list
   with your Primary Care Physician annually, for adjustments to medications that may be causing drowsiness
   or dizziness and increasing your risk of falls. This is also a good time to discuss an exercise routine to
   improve flexibility and muscle tone.
    -- Never swim alone or allow your children to swim alone in unsupervised places. Make sure an adult is
    constantly watching children swimming or playing in or around the water.

   -- Use smoke detectors in your home. Change the batteries every year and check to see if they work every
   month.
   -- Keeping a gun in your home can be dangerous. If you do, make sure that the gun and the ammunition
   are locked up separately.

Advance Directives: Your have the right under State Law to make decisions concerning medical care,
   including the right to create and sign "advance directives" in the event you should be unable to speak for
   yourself (Living Will, Durable Medical Power of Attorney). If you would like further information, any of our
   staff will be happy to assist you.


MRN: 5457407                                           6 of8                                      Mar/12/15 21:29:28
Person Full Name EVANS, JON T